DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 11-6-2020, is acknowledged.  Claims 20, 22, 35-38, and 41 have been amended.  Claims 1-12, and 19 have been canceled.  New Claims 42-51 have been added.
Claims 20-22, 35-51 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection to claims 1-12, and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in light of the cancelation of the claims.
 The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "linezolid and aminoglycoside", is moot in light of the cancelation of the claim.
 The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the antibiotics are disposed in the pharmaceutical carrier, or, if the gram positive bacteria are disposed in the pharmaceutical carrie, is moot in light of the cancelation of the claim.
 The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "linezolid and aminoglycoside", is moot in light of the cancelation of the claim.
The rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is moot in light of the cancelation of the claim.
The objection to claim 1 because of the following: define "ClfA" in line 3, is moot in light of the cancelation of the claim.
The objection to claim 11 because of the following: line 2, "bacterial" should be "bacteria", is moot in light of the cancelation of the claim.
The objection to claim 22 because of the following: lines 2 and 3, "Staplylococcus" should be in italics, is moot in light of the cancelation of the claim.
The objection to claim 38 because of the following: line 2, "Staplylococcus" should be in italics, is moot in light of the cancelation of the claim.
The objection to claim 41 because of the following: "including but not limited to" should be "include but are not limited to", is moot in light of the cancelation of the claim.
 The rejection of claims 1-6, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Patti et al. (U.S. Pat. No. 7,364,738, 29 April 2008), is moot in light of the cancelation of the claims.
The rejection of claims 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Patti et al. (U.S. Pat. No. 7,364,738, 29 April 2008), is moot in light of the cancelation of the claims.
The objection to Figure 3B under 37 CFR 1.83(a) because it fails to show ClfA221-559 and, Fg-y P16 as described in the specification (paragraph 0015m lines 3-4), is withdrawn in light of the amendment of the specification.
The rejection of claims 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because there is no requirement that said detectable label is connected to said antibody in any way, nor any requirement that the detectable label be capable of binding to said bacteria, it is unclear how one determines the presence of bacteria, is withdrawn in light of the claim amendments.
The rejection of claims 35-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "using", is withdrawn in light of the claim amendments.
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "linezolid and aminoglycoside", is withdrawn in light of the claim amendment.
The rejection of claims 35-41 under 35 U.S.C. 102(a)(1) as being anticipated by Patti et al. (U.S. Pat. No. 7,364,738, 29 April 2008), is withdrawn.
	Applicants argue that the amendment of claim 35 obviates the rejection.  Although the Patti reference teaches the development of monoclonal antibodies to various portions of ClfA, including the N3 region, there is no teaching in Patti that the monoclonal antibodies bind to the specific sequences SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17 or SEQ ID NO: 18 in the N3 region. Table IV in the Patti reference shows the reactivity profiles of the monoclonal antibodies. The antibodies generated using ClfA N3 as antigen, that arguably should possess binding specificity toward the N3 binding site, does not show any binding activity toward ClfA (as denoted by “N” in Table IV) or any inhibition of fibrinogen binding (as denoted by “N” in Table IV). Claim 35 recites that the antibody binds to the sequence of SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17 or SEQ ID NO: 18 in the N3 binding site, and that the binding of the antibody to the N3 fibrinogen binding site reduces binding of fibrinogen to the ClfA. See Specification at para. [0040] and FIGS. 1A-1C. Therefore, the antibody of the claimed invention differs in its properties from the antibody disclosed in Patti et al.
	The examiner has considered applicants' argument, in light of the claim amendments, and finds it persuasive.


New Rejections/Objections Necessitated by Amendment
Claim Objections
New claim 42 is objected to because of the following:  line 3, "pepditomimetic" should be "peptidomimetic".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 20 now recites that after contacting a test sample with an antibody, the method "causes" the gram positive bacteria to be bound to the antibody.
	As newly amended, claim 20 now recites that the portion of the N3 fibrinogen binding site "has" the sequence of SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, or SEQ ID NO:18.
	Because of the open language now present in the claim, i.e., site "has" the sequence, this permits any number of unknown amino acid residues on either end of the specific SEQ ID NO.  Therefore, it now is unclear if said antibody binds to the defined sequences or the unknown areas of said sequences.
	It is unclear if there is a positive step to "causing" the binding or if said methods either results in or permits said bacteria to be bound to the antibody.
	Claim 21, and 22 depend from claim 20, but do not clarify the issue.
Claims 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 35 now recites that the portion of the N3 fibrinogen binding site "has" the sequence of SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, or SEQ ID NO:18.
	Because of the open language now present in the claim, i.e., site "has" the sequence, this permits any number of unknown amino acid residues on either end of the specific SEQ ID NO.  Therefore, it now is unclear if said antibody binds to the defined sequences or the unknown areas of said sequences.
	Claim 36-41 depend from claim 35, but do not clarify the issue.

New claims 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 47 is drawn to "peptide derived from S. aureus Clumping factor A protein".
	The specification does not define the metes and bounds of "derived".  Thus, it is unclear what forms of S. aureus Clumping factor A protein may be included in or excluded from the scope of "peptide derived from S. aureus Clumping factor A protein".
	Claim 47 recites that the claimed peptide "represents" a fibrinogen binding site and is selected from the group consisting of SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, SEQ ID NO:18 and combinations thereof.
	Claim 48 recites "wherein the portion of the N3 fibrinogen binding site is SEQ ID NO:15.
	Claim 49 recites "wherein the portion of the N3 fibrinogen binding site is SEQ ID NO:16.
	Claim 50 recites "wherein the portion of the N3 fibrinogen binding site is SEQ ID NO:17.
	Claim 51 recites "wherein the portion of the N3 fibrinogen binding site is SEQ ID NO:18.
	Thus, it is unclear what are SEQ ID NO:15, SEQ ID NO:16, SEQ ID NO:17, and, SEQ ID NO:18.  Are they "representations of" or "portions of" a fibrinogen binding site.
New claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the portion of the N3 fibrinogen binding site is SEQ ID NO:15"" in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 47 from which claim 48 depends, does not recite "portion".
New claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the portion of the N3 fibrinogen binding site is SEQ ID NO:16"" in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 47 from which claim 49 depends, does not recite "portion".
New claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the portion of the N3 fibrinogen binding site is SEQ ID NO:17"" in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 47 from which claim 50 depends, does not recite "portion".
New claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "the portion of the N3 fibrinogen binding site is SEQ ID NO:18"" in lines 1-2.  
	There is insufficient antecedent basis for this limitation in the claim because claim 47 from which claim 51 depends, does not recite "portion".
New claims 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are drawn to a composition comprising a peptide, protein, pepditomimetic, or organic composition, which bind to a portion of a N3 fibrinogen binding site of S. aureus CflA.


Federal Circuit Clarification of the Law of Written Description /Is It Applies to Antibodies
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v, Sanofi, 872 F,3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circ it explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen,, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc, v, Eli Lilly & Co,, the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F,3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. s/. EH Lilly & Co., 598 F,3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.

The instant claims do not describe the claimed inventions, i.e., peptide, protein, pepditomimetic, or organic composition by structure.  Thus, the instant claims do not fulfill the written description requirements.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 12, 2021